DETAILED ACTION
This office action response to the communication filed on 08/18/2021. 
Claims 1-10  are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on August 18, 2021; March 08, 2022; April 15, 2022; and May 12, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C.
119(a)-(d), which papers have been placed of record in the file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 &4, and 6 & 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 14 of U.S. Patent No. 11128402, and over claims 1 and 6 of U.S. Patent No. 10374755. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the method comprising: one or more wireless user devices via first resources of second MTOs in the time period; the first device-to-device SA in the time period with a transmission of a second device-to-device SA via second resources of the first MTOs in the time period, wherein the second resources of the first MTOs are different from the first resources of the first MTOs, and wherein the device-to-device separate grant indicates that transport block transmission is based on the RPT or another RPT.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al. (US 2017/0181186), (“D1”, hereinafter), having an earlier filing date of Mar. 30, 2014 disclosures in provisional application 61/972,387), in view of Ko et al. (US 2015/0078279), (“D2”, hereinafter). 
As per Claim 1, D1 discloses a method comprising: 
generating, by a base station ([see, Fig. 9, eNB]), a first device-to-device scheduling assignment (SA) grant associated with direct communication from a first wireless user device to one or more wireless user devices ([see, [0078-0079], and Fig. 9,and (provisional page 6, Fig. 3-2]),  the eNB form a SA grant for designating the resource of the SA]); 
generating a device-to-device data grant associated with the first device-to- device SA grant ([see, [0078-0079], and Fig. 9, and (provisional page 6, Fig. 3-2]), an eNB preferentially transmits a D2D data grant associated with the SA grant after prescribed time]), 
wherein the device-to-device data grant indicates a resource pattern for transmission (RPT) for transmitting one or more transport blocks ([see, [0087], and Fig. 9, and provisional page 8, and Fig. 3-2, identify a grant designate a location of a subframe in which PDCCH, transmitted pattern form and a subframe in which the SA grant is transmitted can be separated from a subframe in which a D2D data grant]); 
transmitting, to the first wireless user device, the first device-to-device SA grant and the device-to-device data grant ([see, [0078-0079], and Fig. 9, and (provisional page 6, Fig. 3-2]), an eNB preferentially transmits a D2D data grant associated with the SA grant after prescribed time]), 
wherein the first device-to-device (D2D) SA grant enables the first wireless user device to transmit a first device-to-device SA to the one or more wireless user devices via first resources of first multiple transmission opportunities (MTOs) (i.e., first SA transmission or SA#1) in a time period ([see, [0076-0079], and Fig. 9, and (provisional page 6, Fig. 3-2]), wherein a D2D transmission (Tx) UE can transmit a signal to a reception (Rx) UE within prescribed time, the signal can include SA (scheduling assignment), during the SA#1, the SA is transmitted once, information on D2D data transmission to be performed once or several times]), and 
wherein the device-to-device data grant enables the first wireless user device to transmit a first transport block to the one or more wireless user devices via first resources of second MTOs (i.e.,  SA#2)  in the time period ([see, [0078-0079], and Fig. 9, and (provisional page 6, Fig. 3-2]), wherein D2D data grant between the eNB and Tx UE enables the D2D Tx UE can transmit a signal to a Rx UE within prescribed time, the a D2D data grant for designating the resource of the D2D data via transmit through the PDCCH (or EPDCCH) prescribed time elapsed]); 
generating a device-to-device separate grant ([see, [0085-0086], separate grants]), for indicating overriding (i.e., data dominant during repetitive transmission of the existing D2D data) of the first device-to-device SA grant ([see, [0091-0092], wherein the eNB may be able to retransmit a D2D data grant to the UE, the new D2D data grant corresponds to the SA grant previously used intervening each other. Moreover, retransmit the SA grant to the UE with the new D2D SA grant, which indicating overriding of the first device-to-device SA grant]), 
wherein the overriding replaces a scheduled transmission of at least part of the first device-to-device SA in the time period with a transmission of a second device-to-device SA via second resources of the first MTOs in the time period ([see, [0091-0092], retransmit the SA grant to the UE with the new D2D SA grant, which indicating overriding of the first device-to-device SA grant. Moreover, retransmit the data grant to the UE with the new D2D data grant, which indicating overriding of the first device-to-device data grant prescribed time elapsed]), 
wherein the second resources (i.e., D2D data grant) of the first MTOs are different from the first resources (i.e., D2D SA grant) of the first MTOs ([see, [0078-0079], and Fig. 9, and (provisional page 6, Fig. 3-2]), transmits a D2D data grant during the first transmission associated with the SA grant after prescribed time that different from the first resources]), and 
wherein the device-to-device separate grant ([see, [0085-0086], separate grants]) indicates that transport block transmission (i.e., physical channel location in the subframe location) is based on the resource pattern for transmission (RPT) or another RPT ([see, [0085-0087], and Fig. 9, and provisional page 8, and Fig. 3-2, identify a grant according to a location of a subframe in which PDCCH, transmitted as a pattern form and a subframe in which the SA grant is transmitted can be separated from a subframe in which a D2D data grant]).
D1 doesn’t appear to explicitly disclose: transmitting, to the first wireless user device, the device-to-device separate grant  
However, D2 discloses transmitting, to the first wireless user device, the device-to-device separate grant ([see, [00231, 0434], and Fig. 17, grant information is transmitted using a separate grant]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide power control for D2D communication results improve the capability of a user equipment (UE) for performing D2D communication (D2, ¶ [0007]).
As per Claim 2, D1 and D2 disclose the method of claim 1, and D1 appears to be silent to the instant claim, and however D2 further discloses further comprising: 
receiving a scheduling request (SR) message or a buffer state report (BSR) message from the first wireless user device ([see, [0329-0330], transmitting UE transmits a BSR to the receiving UE]), 
wherein the device-to-device separate grant is generated based on the SR message or the BSR message ([see, [0231, 0329-0330], and Fig. 17, a separate grant channel/power control command control channel and RS is disclosed]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide power control for D2D communication results improve the capability of a user equipment (UE) for performing D2D communication (D2, ¶ [0007]).
As per Claim 3, D1 and D2 disclose the method of claim 1, and D1 further discloses wherein: 
the device-to-device separate grant ([see, [0085-0086], separate grants]) enables the first wireless user device to transmit the first transport block (i.e., physical channel on the subframe) to the one or more wireless user devices via second resources of the second MTOs in the time period ([see, [0085-0087], and Fig. 9, and provisional page 8, and Fig. 3-2, an eNB signals a subframe pattern in advance via such a higher layer signal as RRC and a subframe in which an SA grant is transmitted can be separated from a subframe in which a D2D data grant is transmitted using the subframe pattern]).
As per Claim 4, D1 and D2 disclose the method of claim 1, and D1 appears to be silent to the instant claim, and however D2 further discloses wherein the device-to-device separate grant comprises at least one of: 
information associated with different MTOs; 
modulation coding scheme (MCS); 
transmission power command (TPC) ([see, [00231], a separate grant is including power control command (TCP) disclosed]); or 
timing alignment (TA) as control information for the transmission of the first transport block. 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide power control for D2D communication results improve the capability of a user equipment (UE) for performing D2D communication (D2, ¶ [0007]).
As per Claim 6, D1 discloses a method comprising: 
receiving, by a first wireless user device from a base station ([see, Fig. 9, Tx UE and eNB]), a first device-to- device scheduling assignment (SA) grant associated with direct communication from the first wireless user device to one or more wireless user devices ([see, [0078-0079], and Fig. 9,and (provisional page 6, Fig. 3-2]),  Tx UE received the SA grant from the eNB]), 
wherein the first device-to-device SA grant enables the first wireless user device to transmit a first device-to-device SA to the one or more wireless user devices via first resources of first multiple transmission opportunities (MTOs) (i.e., first SA transmission or SA#1) in a time period ([see, [0076-0079], and Fig. 9, and (provisional page 6, Fig. 3-2]), wherein a D2D transmission (Tx) UE can transmit a signal to a reception (Rx) UE within prescribed time, the signal can include SA (scheduling assignment), during the SA#1, the SA is transmitted once, information on D2D data transmission to be performed once or several times]); 
receiving a device-to-device data grant associated with the first device-to- device SA grant ([see, [0078-0079], and Fig. 9, and (provisional page 6, Fig. 3-2]), an eNB preferentially transmits a D2D data grant associated with the SA grant after prescribed time]), 
wherein the device-to-device data grant enables the first wireless user device to transmit a first transport block (i.e., a location of a subframe) to the one or more wireless user devices via first resources of second MTOs in the time period ([see, [0078-0079], and Fig. 9, and (provisional page 6, Fig. 3-2]), wherein D2D data grant between the eNB and Tx UE enables the D2D Tx UE can transmit a signal to a Rx UE within prescribed time, the a D2D data grant for designating the resource of the D2D data via transmit through the PDCCH (or EPDCCH) prescribed time elapsed]), and 
wherein the device-to- device data grant indicates a resource pattern for transmission (RPT) for transmitting the first transport block ([see, [0087], and Fig. 9, and provisional page 8, and Fig. 3-2, identify a grant designate a location of a subframe in which PDCCH, transmitted pattern form and a subframe in which the SA grant is transmitted can be separated from a subframe in which a D2D data grant]); 
receiving a device-to-device separate grant ([see, [0085-0086], separate grants disclosed]) for indicating overriding (i.e., data dominant during repetitive transmission of the existing D2D data) of the first device-to-device SA grant ([see, [0091-0092], wherein the eNB may be able to retransmit a D2D data grant to the UE, the new D2D data grant corresponds to the SA grant previously used intervening each other. Moreover, retransmit the SA grant to the UE with the new D2D SA grant, which indicating overriding of the first device-to-device SA grant]); 
replacing, based on the device-to-device separate grant, a scheduled transmission of at least part of the first device-to-device SA in the time period with a transmission of a second device-to-device SA via second resources of the first MTOs in the time period ([see, [0091-0092], wherein the eNB may be able to retransmit the SA grant to the UE with the new D2D SA grant, which indicating replacing of the first device-to-device SA grant with the new D2D SA grant]), 
wherein the second resources (i.e., D2D data grant) of the first MTOs are different from the first resources (i.e., D2D SA grant) of the first MTOs ([see, [0078-0079], and Fig. 9, and (provisional page 6, Fig. 3-2]), transmits a D2D data grant during the first transmission associated with the SA grant after prescribed time that different from the first resources]), and 
wherein the device-to-device separate grant indicates that transport block transmission is based on the RPT or another RPT ([see, [0085-0087], and Fig. 9, and provisional page 8, and Fig. 3-2, identify a grant according to a location of a subframe in which PDCCH, transmitted as a pattern form and a subframe in which the SA grant is transmitted can be separated from a subframe in which a D2D data grant]); and 
D1 doesn’t appear to explicitly disclose: transmitting, to the one or more wireless user devices, the second device-to- device SA via the second resources of the first MTOs.
However, D2 discloses transmitting, to the one or more wireless user devices, the second device-to- device SA via the second resources of the first MTOs ([see, [00231, 0434], and Fig. 17, grant information is transmitted using a separate grant]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide power control for D2D communication results improve the capability of a user equipment (UE) for performing D2D communication (D2, ¶ [0007]).
  
As per Claim 7, D1 and D2 disclose the method of claim 6, and D1 appears to be silent to the instant claim, and however D2 further discloses further comprising: transmitting a scheduling request (SR) message or a buffer state report (BSR) message to the base station([see, [0329-0330], transmitting UE transmits a BSR to the receiving UE]), wherein the device-to-device separate grant is received after transmitting the SR message or the BSR message ([see, [0231, 0329-0330], and Fig. 17, a separate grant channel/power control command control channel and RS is disclosed]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide power control for D2D communication results improve the capability of a user equipment (UE) for performing D2D communication (D2, ¶ [0007]).
As per Claim 8, D1 and D2 disclose the method of claim 6, and D1 further discloses wherein: the device-to-device separate grant ([see, [0085-0086], separate grants disclosed]) enables the first wireless user device to transmit the first transport block to the one or more wireless user devices via second resources of the second MTOs in the time period ([see, [0085-0087], and Fig. 9, and provisional page 8, and Fig. 3-2, an eNB signals a subframe pattern in advance via such a higher layer signal as RRC and a subframe in which an SA grant is transmitted can be separated from a subframe in which a D2D data grant is transmitted using the subframe pattern]).
As per Claim 9, D1 and D2 disclose the method of claim 6, and D1 appears to be silent to the instant claim, and however D2 further discloses wherein the device-to-device separate grant comprises at least one of: information associated with different MTOs; modulation coding scheme (MCS); transmission power command (TPC) ([see, [00231], a separate grant is including power control command (TCP) disclosed]); or timing alignment (TA) as control information for the transmission of the first transport block.  
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide power control for D2D communication results improve the capability of a user equipment (UE) for performing D2D communication (D2, ¶ [0007]).
As per Claim 10, D1 and D2 disclose the method of claim 6, and D1 further discloses further comprising: 
determining a time in which the device-to-device separate grant is received ([see, [0095], the UE determines whether or not there exists a D2D data grant received before and after 10 ms on the basis of timing at which an SA grant is successfully received]); and based on a time gap associated with the time, determining to transmit the second device-to-device SA in the time period ([see, [0095-0098], and Fig. 10, SA subframe timing]).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Damnjanovic et al. (US 2011/0194477), (“D3”, hereinafter). 
As per Claim 5, D1 and D2 disclose the method of claim 1, and D1 doesn’t appear to explicitly disclose: further comprising determining the time period based on a system frame number (SFN) reset period or a direct frame number (DFN) reset period.
 However, D3 discloses further comprising determining the time period based on a system frame number (SFN) reset period or a direct frame number (DFN) reset period ([see, [0036], Each radio frame is assigned a 12-bit system frame number (SFN). The SFN is reset to 0 at a specific time]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide system frame number is counted up each time a radio frame passes that results improve efficiency and network capacity (D3, ¶ [0022]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BERHANU D BELETE/
Examiner, Art Unit 2468